NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                      DEC 11 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

LONNIE CLARK WILLIAMS, JR.,                      No.    18-55284

                  Plaintiff-Appellant,           D.C. No.
                                                 3:12-cv-00113-BTM-RBB
    v.

DANIEL PARAMO, Warden; et al.,                   MEMORANDUM*

                  Defendants-Appellees.

                     Appeal from the United States District Court
                         for the Southern District of California
                    Barry Ted Moskowitz, District Judge, Presiding

                            Submitted December 9, 2020**
                              San Francisco, California

Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

         California state prisoner Lonnie Clark Williams, Jr.1 appeals pro se from the

district court’s judgment dismissing her 42 U.S.C. § 1983 action alleging due



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1
    During the pendency of this appeal, appellant changed her name to Lonnie
Mo’Niqué Williams-Turner.
process, deliberate indifference, and conspiracy claims against several prison

officials. The district court sua sponte dismissed with prejudice Williams’s amended

complaint for failure to state a claim and as frivolous pursuant to 28 U.S.C.

§§ 1915(e)(2) and 1915A(b). We review de novo the district court’s determination

that the amended complaint failed to state any non-frivolous claim for relief, see

Starr v. Baca, 652 F.3d 1202, 1205 (9th Cir. 2011), and we review for abuse of

discretion the decision to dismiss without leave to amend, Lopez v. Smith, 203 F.3d

1122, 1130 (9th Cir. 2000) (en banc). We affirm.

      1.      The district court did not err in its determination that Williams failed

to state a due process claim based on the application of the “R” suffix to her file.

The amended complaint does not allege sufficient facts to demonstrate that, even

assuming application of the “R” suffix implicates a liberty interest, Williams was

deprived of adequate process. See Neal v. Shimoda, 131 F.3d 818, 830 (9th Cir.

1997).

      2.     Nor was it error to dismiss Williams’s Eighth Amendment claims. In

connection with its preliminary screening under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and

1915A(b)(1), the district court permissibly took judicial notice of multiple actions in

which Williams unsuccessfully pursued claims predicated on allegations that she

was being poisoned daily through her food and concluded that the poisoning claim




                                          2                                    18-55284
alleged in the amended complaint in this action was duplicative and frivolous.2 See

Cato v. United States, 70 F.3d 1103, 1105 n.2 (9th Cir. 1995). The district court also

appropriately dismissed Williams’s Eighth Amendment deliberate indifference

claim based on threats by gang members given Williams’s transfer to a different

prison and the absence of allegations of actual injury at the former prison where the

threats allegedly occurred or any causal connection between the threats made and

harms incurred at her current prison. See Hudson v. McMillian, 503 U.S. 1, 9 (1992).

      3.     Because the district court permissibly concluded that Williams failed to

state an Eighth or Fourteenth Amendment claim, the district court properly

dismissed Williams’s related conspiracy claims under 42 U.S.C. §1983. See Lacey

v. Maricopa County, 693 F.3d 896, 935 (9th Cir. 2012). To the extent Williams’s

conspiracy claim relied on 42 U.S.C. § 1985, the amended complaint also lacks

sufficient factual allegations to state a claim under that statute. See Gillespie v.

Civiletti, 629 F.2d 637, 641 (9th Cir. 1980) (listing elements).

      4.     Williams argues throughout her opening brief that she exhausted her

administrative remedies. However, the district court did not dismiss any portion of

the amended complaint based on a finding that Williams failed to exhaust available

administrative remedies. Therefore, we do not consider the issue.




2
      Defendants’ motion for judicial notice (Docket Entry No. 19) is granted.

                                          3                                   18-55284
      5.    Finally, the district court did not abuse its discretion by dismissing

Williams’s amended complaint without leave to amend because further amendment

would have been futile. See Albrecht v. Lund, 845 F.2d 193, 195 (9th Cir. 1988).

      AFFIRMED.




                                        4                                  18-55284